COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:          In the Interest of E.G., a Child
Appellate case number:        01-19-00035-CV
Trial court case number:      2016-03159J
Trial court:                  314th District Court of Harris County

        Appellants, A.G. and S.C., have filed notices of appeal of the trial court’s Final
Decree for Termination, signed on December 31, 2018. And, the notice of appeal of S.C.
reflects that she is indigent and may proceed on appeal without payment of costs. See
TEX. R. CIV. P. 145(a); TEX. R. APP. P. 20.1(a), (b)(1).
        The clerk’s record was due to be filed in this Court by January 14, 2019. See TEX.
R. APP. P. 28.4(a)(1), 35.1(b). On January 16, 2019, the Clerk of this Court notified the
trial court clerk that a clerk’s record had not been filed and directed the trial court clerk to
file the clerk’s record no later than January 28, 2019. Neither a clerk’s record nor a
motion for an extension of time has been filed. Accordingly, the trial court clerk is
ordered to file, at no cost to appellants, a clerk’s record in this appeal within 10 days
of the date of this order. No extensions of time will be granted.1 See id. 28.4(b)(2),
35.3(c).
        If the clerk’s record is not filed as directed, we may abate the appeal and remand
the case to the trial court to conduct a hearing to determine the reason for the failure to
file the clerk’s record in this appeal.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                   Acting individually           Acting for the Court
Date: ___January 31, 2019____

1
       Because this appeal involves the termination of the parent-child relationship, this Court is
       required to bring the appeal to final disposition within 180 days of the date the first notice
       of appeal was filed, so far as reasonably possible. See Tex. R. Jud. Admin. 6.2, reprinted
       in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app.